DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fairfield et al. (2015/0248131).

Regarding applicant claim 21, Fairfield discloses a method comprising: 
receiving data associated with a vehicle, the data comprising at least one of sensor data captured by a sensor associated with the vehicle or state data associated with a state of the vehicle ([0054] “camera could capture a plurality of images that could represent information about a state of an environment of the vehicle operating in autonomous mode”); 
determining, based at least in part on the data, an input option from among a plurality of input options; causing a user interface to present the input option including an instruction for operation of the vehicle; receiving, via the user interface, user input 
transmitting, based at least in part on the user input, the instruction to the vehicle ([0050] “including instructions to transmit data to, receive data from, interact with, and/or control one or more”).

	Regarding applicant claim 22, Fairfield discloses wherein the instruction comprises at least one of a command for the vehicle to perform an operation; 
a collaborative instruction for use by the vehicle to determine an operation of the vehicle ([0050] “including instructions to transmit data to, receive data from, interact with and/or control one or more of the propulsion system”); 
a confirmation or rejection of a determination made by the vehicle; or a ride control instruction to modify a condition of the vehicle ([0051]-[0052] “user interface could control or enable control”; [0053] “the computer system may control the function of the vehicle”).
	Regarding applicant claim 23, Fairfield discloses wherein the instruction comprises the collaborative instruction, the collaborative instruction comprising operation state data that modifies a route of the vehicle, modifies a classification of an object near the vehicle, provides a waypoint for the vehicle, modifies an event for the vehicle, provides classification or contextual information for the object near the vehicle, modifies a prediction associated with the object near the vehicle, classifies an area associated with an accident near the vehicle, or expands a driving corridor associated with the vehicle ([0083] “navigation”; [0074]).
Regarding applicant claim 24, Fairfield discloses the collaborative instruction being usable by the vehicle to determine the operation of the vehicle, the collaborative instruction including at least one of data characterizing an object, data characterizing a scene, or data relaxing an operation parameter based upon which the vehicle is to determine the operation to perform ([0077] “set of predetermined situations may include scenarios for which the autonomous vehicle can autonomously identify that it is in the scenario”).
	Regarding applicant claim 25, Fairfield discloses wherein the instruction comprises the confirmation which indicates an approval by a teleoperator of a revised drive line proposed by the vehicle to maneuver around an object, or the instruction comprises the rejection which indicates rejection by the teleoperator of the revised drive line proposed by the vehicle to maneuver around the object ([0096] “vehicle may override an operator’s response based on recently detected sensor data… override a remote operator’s instruction to proceed”).
	Regarding applicant claim 26, Fairfield discloses wherein the instruction comprises the command, the command comprising a direct instruction for the vehicle to perform an operation ([0095] “voice commands”).
	Regarding applicant claim 27, Fairfield discloses wherein the data comprises first data, wherein causing the user interface to present the input option further comprises:
	receiving second data from the vehicle, the second data being associated with a prior event for operation of the vehicle; identifying the first data as being similar to or matching the second data associated with the prior event ([0028] “certain situations… 
causing the user interface to present the input option based at least in part on the first data being identified as similar to or matching the second data ([0028]; [0046] “operable to accept input form the user”).

Regarding applicant claim 28, Fairfield discloses further comprising: causing the user interface to present at least a portion of the data or a representation of at least the portion of the data to indicate a current situation of the vehicle ([0077] “predetermined set of situations… geographical location of the vehicle, the current time or weather conditions”).
Regarding applicant claim 29, Fairfield discloses wherein the data comprises first data, the method further comprising receiving second data from the vehicle, the second data being associated with a prior event for operation of the vehicle ([0028] “certain situations… situations that cannot be easily processed by an autonomous vehicle’s on-board computing system);
Identifying the first data as being similar to or matching the second data and causing the user interface to present the second data via the user interface ([0028]; [0046] “operable to accept input form the user”).

Regarding applicant claim 30, Fairfield discloses a system comprising at least one processor and at least one memory having stored thereon processor-executable instructions configured to: 
receiving data associated with a vehicle, the data comprising at least one of sensor data captured by a sensor associated with the vehicle or state data associated with a state of the vehicle ([0054] “camera could capture a plurality of images that could represent information about a state of an environment of the vehicle operating in autonomous mode”); 
determining, based at least in part on the data, an input option from among a plurality of input options; causing a user interface to present the input option including an instruction for operation of the vehicle; receiving, via the user interface, user input associated with the input option ([0046] “various peripherals; touchscreen; operable to accept input from the user”); and 
transmitting, based at least in part on the user input, the instruction to the vehicle ([0050] “including instructions to transmit data to, receive data from, interact with, and/or control one or more”).

	Regarding applicant claim 31, Fairfield discloses wherein the instruction comprises at least one of a command for the vehicle to perform an operation; 
a collaborative instruction for use by the vehicle to determine an operation of the vehicle ([0050] “including instructions to transmit data to, receive data from, interact with and/or control one or more of the propulsion system”); 
a confirmation or rejection of a determination made by the vehicle; or a ride control instruction to modify a condition of the vehicle ([0051]-[0052] “user interface could control or enable control”; [0053] “the computer system may control the function of the vehicle”).
Regarding applicant claim 32, Fairfield discloses wherein the instruction comprises the collaborative instruction, the collaborative instruction comprising operation state data that modifies a route of the vehicle, modifies a classification of an object near the vehicle, provides a waypoint for the vehicle, modifies an event for the vehicle, provides classification or contextual information for the object near the vehicle, modifies a prediction associated with the object near the vehicle, classifies an area associated with an accident near the vehicle, or expands a driving corridor associated with the vehicle ([0083] “navigation”; [0074]).
	Regarding applicant claim 33, Fairfield discloses wherein the instruction comprises the confirmation which indicates an approval by a teleoperator of a revised drive line proposed by the vehicle to maneuver around an object, or the instruction comprises the rejection which indicates rejection by the teleoperator of the revised drive line proposed by the vehicle to maneuver around the object ([0096] “vehicle may override an operator’s response based on recently detected sensor data… override a remote operator’s instruction to proceed”).
Regarding applicant claim 34, Fairfield discloses further comprising: causing the user interface to present at least a portion of the data or a representation of at least the portion of the data to indicate a current situation of the vehicle ([0077] “predetermined set of situations… geographical location of the vehicle, the current time or weather conditions”).
	Regarding applicant claim 35, Fairfield discloses wherein the data comprises first data, wherein causing the user interface to present the input option further comprises:
receiving second data from the vehicle, the second data being associated with a prior event for operation of the vehicle; identifying the first data as being similar to or matching the second data associated with the prior event ([0028] “certain situations… situations that cannot be easily processed by an autonomous vehicle’s on-board computing system); and 
causing the user interface to present the input option based at least in part on the first data being identified as similar to or matching the second data ([0028]; [0046] “operable to accept input form the user”).

Regarding applicant claim 36, Fairfield discloses the collaborative instruction being usable by the vehicle to determine the operation of the vehicle, the collaborative instruction including at least one of data characterizing an object, data characterizing a scene, or data relaxing an operation parameter based upon which the vehicle is to determine the operation to perform ([0077] “set of predetermined situations may include scenarios for which the autonomous vehicle can autonomously identify that it is in the scenario”).

Regarding applicant claim 37, Fairfield discloses a non-transitory computer-readable media having stored thereon processor-executable instructions that when executed by a computer system, cause the computer system to: 
receiving data associated with a vehicle, the data comprising at least one of sensor data captured by a sensor associated with the vehicle or state data associated with a state of the vehicle ([0054] “camera could capture a plurality of images that could 
determining, based at least in part on the data, an input option from among a plurality of input options; causing a user interface to present the input option including an instruction for operation of the vehicle; receiving, via the user interface, user input associated with the input option ([0046] “various peripherals; touchscreen; operable to accept input from the user”); and 
transmitting, based at least in part on the user input, the instruction to the vehicle ([0050] “including instructions to transmit data to, receive data from, interact with, and/or control one or more”).

	Regarding applicant claim 38, Fairfield discloses wherein the instruction comprises at least one of a command for the vehicle to perform an operation; 
a collaborative instruction for use by the vehicle to determine an operation of the vehicle ([0050] “including instructions to transmit data to, receive data from, interact with and/or control one or more of the propulsion system”); 
a confirmation or rejection of a determination made by the vehicle; or a ride control instruction to modify a condition of the vehicle ([0051]-[0052] “user interface could control or enable control”; [0053] “the computer system may control the function of the vehicle”).
Regarding applicant claim 39, Fairfield discloses wherein the instruction comprises the collaborative instruction, the collaborative instruction comprising operation state data that modifies a route of the vehicle, modifies a classification of an 
	Regarding applicant claim 40, Fairfield discloses the collaborative instruction being usable by the vehicle to determine the operation of the vehicle, the collaborative instruction including at least one of data characterizing an object, data characterizing a scene, or data relaxing an operation parameter based upon which the vehicle is to determine the operation to perform ([0077] “set of predetermined situations may include scenarios for which the autonomous vehicle can autonomously identify that it is in the scenario”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661